DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7 December 2020 has been entered:
Claim(s) 1, 3-4, 12-14, and 16 is/are amended; 
Claim(s) 2 is/are canceled; 
In all, claim(s) 1, and 3-17 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.
The interpretation on claim(s) 1, 14, and 16 under 35 U.S.C. 112(f) is understood to be acknowledged and accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12-13 recites the limitation "second rotatable drive gear".  There is insufficient antecedent basis for this limitation in the claim. Note that “second rotatable member” as recited prior to the amendment is amended in claim 1 as “second rotatable brake gear”. As such, the limitation will be construed as “second rotatable brake gear” for the purposes of examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter (US 2016/0174971).
Regarding claim 1, Baxter discloses a surgical instrument (surgical stapler 100, Fig. 1), comprising:
a housing (“a proximal housing, or nozzle 125” [0113]) comprising an electric motor(electric motor, [0147]);
a shaft (320, Fig. 15) extending from said housing, wherein said shaft comprises a frame (shaft frame 322, Fig. 18);
an end effector (130, Fig. 1), comprising:
a first jaw (132; alternatively, “second jaw 134”);
a second jaw (134; alternatively, “first jaw 132”), wherein said first jaw is rotatable relative to said second jaw (“Other embodiments are envisioned in which the first jaw 132 is movable relative to the second jaw 132,” [0114]; alternatively, “The end effector further comprises a second jaw 134 movable between an open position and a closed position…” [0114]);
a staple cartridge (132, portion of the jaw that holds the staples) comprising staples removably stored therein; and
an anvil (134, portion of the jaw that deforms the staples) configured to deform said staples;
a closure system (closure system comprising the following) comprising a closure tube (closure tube 324, Fig. 16; and lock drum 364, Fig. 18. See Response to Arguments for further analyses) surrounding said frame (Fig. 16 shows 324 surrounding 322), configured to move (“The closure tube 324 is movable from a proximal position to a distal position to, one, transition the end effector 230 from an open configuration to a closed configuration,” [0140]), wherein said closure tube defines the outer perimeter of said shaft (324 defines the outer perimeter, see Fig. 16);
an articulation joint (articulation joint 240, Fig. 10; [0127]) rotatably connecting said end effector to said shaft;
an articulation system (articulation drive 260, Fig. 9; 360, Fig. 17) configured to articulate said end effector relative to said shaft;
a firing system (firing member 251 and input actuator 250) operably engaged with said electric motor ([0147]), wherein said firing system is configured to eject said staples from said staple cartridge during a staple firing stroke (“The drivers are movable between a first, or unfired position, and a second, or fired, position to eject the staples from the staple cavities,” [0110]);
a first rotatable drive gear (coupler gear 363, Fig. 18) configured to selectively transmit motion from said firing system to said articulation system ([0145]-[0146)); and
a second rotatable brake gear (articulation gear 361, Fig. 18) rotatably mounted to said frame (see Figs. 17-18), wherein said second rotatable brake gear is operably engaged with said articulation system (Figs. 19-20), and wherein said closure tube comprises a wedge (wedge in the form of lock 369 of lock drum 364, Figs. 19-21; [0148]) configured to engage said second rotatable brake gear during said closure stroke to lock said articulation system in place and prevent the articulation of said end effector (Figs. 20-21, [0145]-[0148]; in particular, paragraph [0145] and [0148] discloses that when the closure tube 324 moves between a proximal/open position and a distal/closed position, the cam 326 moves the lock drum 364 between first and second position, wherein the lock 369 of the lock drum 364 engages with the articulation gear 361 in second position to prevent rotation. Therefore, the closure system engages the second rotatable member, articulation gear 361, to lock the articulation system via the lock 369 of the lock drum 364).

Regarding claim 3, Baxter discloses the surgical instrument of claim 1, wherein said first rotatable drive gear is rotatably mounted within said frame (the coupler gear 363 rotates along with the lock drum 364 within shaft frame 322).
Regarding claim 4, Baxter discloses the surgical instrument of claim 1, wherein said second rotatable brake gear comprises a gear intermeshed with a rack of teeth defined on said articulation system (“The first articulation actuator 370 comprises a first rack 371 at the proximal end thereof which is meshingly engaged with the articulation gear 361… Similarly the second articulation actuator 380 comprises a second rack 381 at the proximal end thereof which is meshingly engaged with the articulation gear 361,” [0141]).
Regarding claim 5, Baxter discloses the surgical instrument of claim 1, wherein said first jaw comprises said staple cartridge and said second jaw comprises said anvil (Under the construction of 132 being first jaw and 134 being second jaw “a first jaw 132 including a staple cartridge… The second jaw 134 comprises an anvil,” [0114]).
Regarding claim 6, Baxter discloses the surgical instrument of claim 1, wherein said first jaw comprises said anvil and said second jaw comprises said staple cartridge (Under the construction of 134 being first jaw and 132 being second jaw – “a first jaw 132 including a staple cartridge… The second jaw 134 comprises an anvil,” [0114]).
Regarding claim 7, Baxter discloses the surgical instrument of claim 1, wherein said housing comprises a handle (handle 110).
Regarding claim 9, Baxter discloses the surgical instrument of claim 1, wherein said first rotatable member is configured to operably decouple said articulation system from said firing system during said closure stroke (see Fig. 21; when the closure tube 324 is moved distally and rotates the lock drum 364 into second position [0146], two things happen: the jaws close [0145], and the system switches from articulation operating mode to firing operating mode [0146]; once the lock drum 364 rotates into second position (i.e. finish of the closure stroke), the articulation system is decoupled from the firing system: “In the firing operation mode of the shaft assembly 320, the articulation drive 360 is unresponsive to the translational movements of the input actuator 350,” [0147]).
Regarding claim 10, Baxter discloses the surgical instrument of claim 1, wherein said articulation system is operably decoupled from said firing system during said staple firing stroke (“When the closure tube 324 is advanced distally, as described above, the cam 326 defined on the closure tube 324 contacts the switch arm 368 and rotates the switch drum 365 and the lock drum 364 into their second positions and, as a result, switches the shaft assembly 320 into is firing operating mode, as illustrated in FIG. 21,” [0146]; “In the firing operation mode of the shaft assembly 320, the articulation drive 360 is unresponsive to the translational movements of the input actuator 350,” [0147]).
Regarding claim 11, Baxter discloses the surgical instrument of claim 1, wherein said closure system is retractable after said closure stroke to open said first jaw and to unlock said articulation system (“The shaft assembly 320 can be switched from its firing operation mode to its articulation operation mode when the closure tube 324 is moved proximally toward its open position. In such instances, the cam 326 can be pulled proximally away from the switch arm 368 and the torsion spring 327 can bias the switch drum 365 and the lock drum 364 back into their first positions,” [0149]).
Regarding claim 12, Baxter discloses the surgical instrument of claim 1, wherein said second rotatable brake gear is rotatable about a post (gear shaft 362) extending from said frame, wherein said post comprises a first brake arm and a second brake arm (“The articulation gear shaft 362 comprises first and second ends which are rotatably mounted in the nozzle 325,” [0141]), and wherein said closure system is configured to engage said first and second brake arms during said closure stroke and prevent the rotation of said second rotatable member (Fig. 21).
Regarding claim 13, Baxter discloses the surgical instrument of claim 1, wherein said second rotatable drive gear comprises an annular array of teeth (361 is a gear with teeth), and wherein said closure system is configured to engage said annular array of teeth during said closure stroke and prevent the rotation of said second rotatable brake gear (the closure system is connected – engaged – to the annular array of teeth via the first and second ends, as analyzed in claim 12; Fig. 21).

Regarding claim 14, Baxter discloses a surgical instrument (surgical stapler 100, Fig. 1), comprising: 
a housing (“a proximal housing, or nozzle 125” [0113]) comprising a rotatable input; 
a shaft extending from said housing, wherein said shaft comprises a frame (electric motor, [0147]); 
an end effector (130, Fig. 1), comprising: 
a first jaw (“second jaw 134”); and 
a second jaw (“first jaw 132”), wherein said first jaw is rotatable relative to said second jaw (“The end effector further comprises a second jaw 134 movable between an open position and a closed position…” [0114]);
a closure system (closure system comprising the following) comprising a closure tube (closure tube 324, Fig. 16; and lock drum 364, Fig. 18) surrounding said frame (Fig. 16 shows 324 surrounding 322), configured to close said first jaw during a closure stroke (“The closure tube 324 is movable from a proximal position to a distal position to, one, transition the end effector 230 from an open configuration to a closed configuration,” [0140]); 
an articulation joint (articulation joint 240, Fig. 10; [0127]) rotatably connecting said end effector to said shaft; 
an articulation system (articulation drive 260, Fig. 9; 360, Fig. 17) configured to articulate said end effector relative to said shaft; 
a firing system (firing member 251 and input actuator 250) operably engaged with said rotatable input ([0147]), wherein said firing system is configured to move through said end (“The drivers are movable between a first, or unfired position, and a second, or fired, position to eject the staples from the staple cavities,” [0110]);
a first rotatable drive gear (coupler gear 363, Fig. 18) configured to selectively synchronize said firing system and said articulation system ([0145]-[0146)); and 
a second rotatable brake gear (articulation gear 361) rotatably mounted to said frame (see Figs. 17-18), wherein said second rotatable brake gear is operably engaged with said articulation system (Figs. 19-20), and wherein said closure tube comprises a wedge (wedge in the form of lock 369 of lock drum 364, Figs. 19-21; [0148]) configured to engage said second rotatable brake gear during said closure stroke to lock said articulation system in place and prevent the articulation of said end effector (Figs. 20-21, [0145]-[0148]; in particular, paragraph [0145] and [0148] discloses that when the closure tube 324 moves between a proximal/open position and a distal/closed position, the cam 326 moves the lock drum 364 between first and second position, wherein the lock 369 of the lock drum 364 engages with the articulation gear 361 in second position to prevent rotation. Therefore, the closure system engages the second rotatable member, articulation gear 361, to lock the articulation system via the lock 369 of the lock drum 364).
Regarding claim 15, Baxter discloses the surgical instrument of claim 14, further comprising a staple cartridge including staples removably stored therein (“The staple cartridge is insertable into and removable from the first jaw… The second jaw comprises an anvil configured to deform staples ejected from the staple cartridge,” [0108]).

Regarding claim 16, Baxter discloses a surgical instrument (surgical stapler 100, Fig. 1), comprising:
a housing (“a proximal housing, or nozzle 125” [0113]) comprising a rotatable input (surgical stapler 100, Fig. 1); 
a shaft (320, Fig. 15) extending from said housing, wherein said shaft comprises a frame (322); 
an end effector (130, Fig. 1), comprising: 
a first jaw (“second jaw 134”); and 
a second jaw (“first jaw 132”),  wherein said first jaw is rotatable relative to said second jaw (“Other embodiments are envisioned in which the first jaw 132 is movable relative to the second jaw 132,” [0114]; alternatively, “The end effector further comprises a second jaw 134 movable between an open position and a closed position…” [0114]);
a closure system (closure system comprising the following) comprising a closure tube (closure tube 324, Fig. 16; and lock drum 364, Fig. 18) surrounding said frame (Fig. 16 shows 324 surrounding 322), configured to close said first jaw during a closure stroke (“The closure tube 324 is movable from a proximal position to a distal position to, one, transition the end effector 230 from an open configuration to a closed configuration,” [0140]); 
an articulation joint (articulation joint 240, Fig. 10; [0127]) rotatably connecting said end effector to said shaft; 
an articulation system (articulation drive 260, Fig. 9; 360, Fig. 17) configured to articulate said end effector relative to said shaft; 
(firing member 251 and input actuator 250) operably engaged with said rotatable input ([0147]), wherein said firing system is configured to move through said end effector during a firing stroke (“The drivers are movable between a first, or unfired position, and a second, or fired, position to eject the staples from the staple cavities,” [0110]);
a first rotatable drive gear (coupler gear 363, Fig. 18) configured to selectively synchronize the motion of said firing system with the motion of said articulation system; and 
a second rotatable brake gear (articulation gear 361) operably engageable with said articulation system (Figs. 19-20), wherein said closure system is configured to stop the rotation of said second rotatable brake gear during said closure stroke to lock said articulation system in place and prevent the articulation of said end effector (Figs. 20-21, [0145]-[0148]; in particular, paragraph [0145] and [0148] discloses that when the closure tube 324 moves between a proximal/open position and a distal/closed position, the cam 326 moves the lock drum 364 between first and second position, wherein the lock 369 of the lock drum 364 engages with the articulation gear 361 in second position to prevent rotation. Therefore, the closure system engages the second rotatable member, articulation gear 361, to lock the articulation system via the lock 369 of the lock drum 364).
Regarding claim 17, Baxter discloses the surgical instrument of claim 16, further comprising a staple cartridge including staples removably stored therein (“The staple cartridge is insertable into and removable from the first jaw… The second jaw comprises an anvil configured to deform staples ejected from the staple cartridge,” [0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter in view of Burbank (US 2015/0142047).
Regarding claim 8, Baxter discloses the invention recited in claim 1.
Baxter does not explicitly disclose that said housing is attachable to a robotic surgical system.
However, Burbank teaches that it is old and well known in the relevant surgical stapler art that said housing (end effector base 74, Fig. 7A) is attachable to a robotic surgical system (attachable to patient side cart, or surgical robot, 22, via first and second drive shaft 78 and 80).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the surgical instrument, as disclosed by Baxter, wherein said housing is attachable to a robotic surgical system, as taught by Burbank, with the motivation to remotely control the surgical stapler, while increasing the accuracy and precision during surgical procedures with the use of a robot.

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1, 3-7, and 9-17 as anticipated by Baxter, Applicant stated in page 6-7 of REMARKS the following:
The Examiner has deemed that the closure tube 324 in FIG. 16 of Baxter '971, reproduced below, and the lock drum 364 in FIG. 18, also reproduced below, comprise a single part, i.e., the closure tube recited in Claim 1. This rejection represents a modification of Baxter '971 and, as a matter of law, Baxter '971 is disqualified as a prior art reference under 35 U.S.C. §102.

	Examiner respectfully disagrees. As Baxter discloses in paragraphs [0145]-[0148], closure tube 324 and the lock drum 364 work operably together, and therefore the two components can be regarded as one integral “closure tube” (It has been held that the term integral is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973)). In fact, Applicant recites in claim 1 that “said closure tube comprises a wedge” (although wedge 20118 and closure tube 20110 are not a single part, as shown in Subject Application Figs. 66-68), the same way Examiner interprets closure tube 
Furthermore, amendments made to claims 1, 3-4, 12-14, and 16 seem to be mere clarification of the subject matter being claimed without specific arguments asserted by Applicant, which are still anticipated by Baxter as shown above in 35 U.S.C. §102 rejection analysis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731